Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021, 02/26/2021 and 08/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The method recited in claim 1 is ineligible because the method steps are not tied to a particular machine or apparatus and do not transform a particular article. While the claim preamble recites “an asynchronous communication system” the method steps are not tied to an entity to perform the recited steps. Claims 2-10 are dependent upon claim 1 and do not provide additional limitations to remedy the shortcomings of claim 1. Claims 2-10 are also rejected as being ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,567,314 (“Chang et al.”) in view U.S. Publication No. 2018/0084111 (“Pirat et al.”).
Regarding claim 1, Chang et al. discloses a method of predicting future communications to be exchanged over a digital communication channel in an asynchronous communication system (Fig. 4 is a flowchart of a time-out method for using an intelligent agent), the method comprising: 
analyze interactions on a digital communication channel, wherein the interactions include messages transmitted by a customer operating a customer communication device (Fig. 4, call session in progress step 402 and intelligent agent (I.A.) monitoring at step 404); 
based on the analysis of the interactions, determine that the interactions have paused for an amount of time (Fig. 4, the I.A. will wait for the user to talk (operation 408). If the user responds within a configurable time-out period, the call session will move on or take an action). 
Chang et al. discloses the I.A. taking an action based on analysis of the interaction and updating a state of an agent to release the agent from further interactions with the customer (Fig. 4, the I.A. will prompt the chatbot to utter a message to end the call session at step 414). 
Chang et al. does not further specify analyzing content of the interactions to determine an estimate of the amount of time, the state of the agent updated for at least the estimated amount of time; and setting a timer that will automatically change the state of the agent back to an occupied state for the interactions at a future time that aligns with an expiration of the timer.  
	In a similar field of endeavor, Pirat et al. discloses a method continuing a communication session. After a first communication session has been terminated, the processor may receive the second interaction request associated with the unique identifier via the second media channel; and in response to identifying that the expiration time has not lapsed, route the second interaction request to the reserved resource ([0011]). A second modality for the second communication that is selected may be based on predictive analytics which is adapted to select a media type that is predicted to provide an optimal business outcome. A call center resource may be reserved for the other media type for a set or predetermined time in order for the user to switch to the other media type ([0136]). The user may be 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang et al. to provide a predetermined time period for a customer to continue the communication session as disclosed by Pirat et al. to save the user time from restarting a transaction and continue with a reserved resource within a timely manner.

Regarding claims 11 and 12, Chang et al. discloses a communication system (Fig. 2), comprising: a processor (Fig. 2, intelligent agent 200); and computer memory storing data thereon that enables the processor to: 
analyze interactions on a digital communication channel, wherein the interactions include messages transmitted by a customer operating a customer communication device (Fig. 4, call session in progress step 402 and intelligent agent (I.A.) monitoring at step 404); 
based on the analysis of the interactions, determine that the interactions have paused for an amount of time (Fig. 4, the I.A. will wait for the user to talk (operation 408). If the user responds within a configurable time-out period, the call session will move on or take an action). 
Chang et al. discloses the I.A. taking an action based on analysis of the interaction and updating a state of an agent to release the agent from further interactions with the customer (Fig. 4, the I.A. will prompt the chatbot to utter a message to end the call session at step 414). 
Chang et al. does not further specify analyzing content of the interactions to determine an estimate of the amount of time, the state of the agent updated for at least the estimated amount of 
	In a similar field of endeavor, Pirat et al. discloses a method continuing a communication session. After a first communication session has been terminated, the processor may receive the second interaction request associated with the unique identifier via the second media channel; and in response to identifying that the expiration time has not lapsed, route the second interaction request to the reserved resource ([0011]). A second modality for the second communication that is selected may be based on predictive analytics which is adapted to select a media type that is predicted to provide an optimal business outcome. A call center resource may be reserved for the other media type for a set or predetermined time in order for the user to switch to the other media type ([0136]). The user may be prompted to enter a unique code or token when communicating via the subsequent modality and tied to the expiration time. Note that “release” is interpreted as the agent is no longer dedicated to continuing the first interaction, as disclosed in [0141] the agent may perform other tasks in between the first and second communications).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang et al. to provide a predetermined time period for a customer to continue the communication session as disclosed by Pirat et al. to save the user time from restarting a transaction and continue with a reserved resource within a timely manner.

Regarding claims 16 and 17, Chang et al. discloses a contact center, comprising: a server comprising a processor and a chatbot engine (Fig. 2, web call server 208 and intelligent agent 200 and chatbot 202) that is executable by the processor and that enables the processor to: 

based on the analysis of the interactions, determine that the interactions have paused for an amount of time (Fig. 4, the I.A. will wait for the user to talk (operation 408). If the user responds within a configurable time-out period, the call session will move on or take an action). 
Chang et al. discloses the I.A. taking an action based on analysis of the interaction and updating a state of an agent to release the agent from further interactions with the customer (Fig. 4, the I.A. will prompt the chatbot to utter a message to end the call session at step 414). 
Chang et al. does not further specify analyzing content of the interactions to determine an estimate of the amount of time, the state of the agent updated for at least the estimated amount of time; and setting a timer that will automatically change the state of the agent back to an occupied state for the interactions at a future time that aligns with an expiration of the timer.  
	In a similar field of endeavor, Pirat et al. discloses a method continuing a communication session. After a first communication session has been terminated, the processor may receive the second interaction request associated with the unique identifier via the second media channel; and in response to identifying that the expiration time has not lapsed, route the second interaction request to the reserved resource ([0011]). A second modality for the second communication that is selected may be based on predictive analytics which is adapted to select a media type that is predicted to provide an optimal business outcome. A call center resource may be reserved for the other media type for a set or predetermined time in order for the user to switch to the other media type ([0136]). The user may be prompted to enter a unique code or token when communicating via the subsequent modality and tied to the expiration time. Note that “release” is interpreted as the agent is no longer dedicated to 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang et al. to provide a predetermined time period for a customer to continue the communication session as disclosed by Pirat et al. to save the user time from restarting a transaction and continue with a reserved resource within a timely manner.

Regarding claims 7 and 15, Chang et al. in view of Pirat et al. discloses searching the digital communication channel for communications initiated by the customer; detecting that the customer has reengaged the interactions prior to the expiration of the timer; and in response to detecting that the customer has reengaged the interactions, determining that the agent is currently unavailable to resume the interactions; and providing an option to the customer to either wait for the agent to become available or to resume the interactions with an alternate agent (Pirat [0141] the reserved resource may continue working on other tasks, but may be informed to expect a communication on the corresponding media channel within the predetermined time X. In some embodiments, the predetermined time X may be a prediction when the reserved resource will likely become available).

Regarding claim 8, Chang in view of Pirat et al. discloses wherein the messages exchanged prior to the temporary pausing of interactions are of a first message type and wherein messages exchanged after the temporary pausing of interactions are of a second message type that is different from the first message type (Pirat [0018] In an example embodiment, the first interaction request may be for a first mode of communication and the second interaction request may be for a second mode of communication different from the first mode).

Regarding claim 9, Chang et al. in view of and Pirat et al. discloses the method of claim 8, wherein the first message type comprises a text-based message and wherein the second message type comprises a voice-based message (Pirat, Fig. 2, voice/video communication 215).  

Claims 2-6, 10, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,567,314 (“Chang et al.”) in view U.S. Publication No. 2018/0084111 (“Pirat et al.”) and further in view of U.S. Publication No. 2018/0103149 (“Skiba et al.”).

Regarding claims 2 and 13, Chang et al. in view of Pirat et al. does not specify determining that the content of the interactions includes a time indicator; and utilizing the time indicator as part of determining the estimate of the amount of time.  
In a similar field of endeavor, Skiba et al. discloses predicting “hold time” during communication. The “hold time” corresponding to a pause where either the agent or customer are completing an action prior to continuing a transaction. During the chat session, comfort messages, indicia, and/or concatenated comfort messages may be inserted. For example, "I need to ask my supervisor. This may take a few minutes," may be maintained longer (or shorter) than, "Please wait," as a matter of implementation choice ([0207]). These messages indicate a delay in the communication to prevent dissatisfaction (see also [0220]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use context such as time keywords to determine the estimated hold time because the keywords provide an indication of activities causing delayed response. As disclosed by Skiba et al. the delay periods may provide agent with time frame to address other work items.

Regarding claim 3, Chang et al. in view of Pirat et al. does not specify analyzing content of the interactions; based on the analysis, determining a context of the interactions to include a mention of time; and utilizing the mention of time as part of determining the estimate of the amount of time.  
In a similar field of endeavor, Skiba et al. discloses predicting “hold time” during communication. The “hold time” corresponding to a pause where either the agent or customer are completing an action prior to continuing a transaction. For example, the work item send by agent may be a comfort message e.g., "Please wait," "Got it," "Please give me a few minutes," etc. These messages indicate a delay in the communication to prevent dissatisfaction (see also [0220]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use context such as time keywords to determine the estimated hold time because the keywords provide an indication of activities causing delayed response. As disclosed by Skiba et al. the delay periods may provide agent with time frame to address other work items.

Regarding claims 4, 14 and 18, Chang et al. in view of Pirat et al. discloses determining and estimated amount of time based on content but does not specify building a predictive model based on one or more previous interactions; and using the predictive model to determine the estimate of the amount of time.  
	In a similar field of endeavor, Skiba et al. discloses predicting hold times during communication. The hold time corresponding to a pause where either the agent or customer are completing an action prior to continuing a transaction. For example, a previously defined break may be determined, at least in part, by the media. For example, if customer 218 is filling in a text entry field (e.g., address, comment, etc.), completing a level of a game, reading an article or a section of an article, etc., then off-hold announcement 1404 may be delayed until customer 218 has reached the break. Optionally, agent 214 may be notified of the delay and, as a further option, provide agent 214 an indication of the known or 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use predictive models as disclosed by Skiba et al. to determine an accurate estimated hold time from known information about similar customer behavior.

Regarding claims 5 and 19, Chang et al. in view of Pirat et al. and Skiba et al. discloses wherein the predictive model is built with information obtained from a previous interaction involving the customer (Skiba [0191] work assignment mechanism 116 may access customer database 118, such as to retrieve records, profiles, purchase history, previous work items, and/or other aspects of a customer known to contact center 102. Customer database 118 may be updated in response to a work item and/or input from resource 112 processing the work item). 

Regarding claim 6, Chang et al. in view of Pirat et al. and Skiba et al. discloses the method of claim 4, wherein the predictive model is built with information obtained from interactions involving customers other than the customer (Skiba [0237] agent 214 may be notified of the delay and, as a further option, provide agent 214 an indication of the known or estimated time required until customer 218 will reach the break and/or another work item to attend to selected in accord with the known or estimated time required).

Regarding claims 10 and 20, Chang et al. in view of Pirat et al. does not specify detecting a pattern of communication for the customer; and based on the detected pattern of communication for the customer, scheduling a time for the agent to initiate contact with the customer.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use call pattern data as disclosed by Skiba et al. to determine an accurate estimated hold time from known information about similar customer behavior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JIRAPON INTAVONG/Examiner, Art Unit 2652